16-56989-tjt   Doc 66   Filed 03/31/20   Entered 03/31/20 15:50:45   Page 1 of 3
16-56989-tjt   Doc 66   Filed 03/31/20   Entered 03/31/20 15:50:45   Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                             Case No. 16-56989-tjt

 Joseph A Keller
 Teri J O’Brien, aka Teri J O’Brien Keller, aka     Chapter 13
 Teri J. Keller

 Debtors.                                           Judge Thomas J. Tucker

                                        PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Agreed Response to Notice of
Final Cure has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on March 31, 2020 to the following:

          Joseph A Keller, Debtor
          35873 Orangelawn
          Livonia, MI 48150

          Teri J O’Brien, Debtor
          35873 Orangelawn
          Livonia, MI 48150

          Michelle Marrs, Debtors’ Counsel
          mandtecf@gmail.com

          Tricia Stewart Terry, Debtors’ Counsel
          mandtecf@gmail.com

          Tammy L. Terry, Trustee
          Mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov
                                                    Respectfully Submitted,
                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor




   16-56989-tjt      Doc 66        Filed 03/31/20   Entered 03/31/20 15:50:45     Page 3 of 3
